Case 2:20-cv-04690-MWF-E Document 12 Filed 07/13/20 Page 1 of 1 Page ID #:33



 1

 2                                                                     JS-6
 3

 4                       UNITED STATES DISTRICT COURT
 5                      CENTRAL DISTRICT OF CALIFORNIA

 6

 7    TRISTAN JACKSON-                        Case No. 2:20-cv-04690-MWF-E
      STANKUNAS,
 8                                            ORDER ON DISMISSAL WITH
                      Plaintiff,              PREJUDICE
 9
            v.
10

11    CRB AUTO, INC.,

12                    Defendant.

13

14
           Plaintiff, TRISTAN JACKSON- STANKUNAS (“Plaintiff”), by and through
15
     his attorneys, Wajda Law Group, APC, having filed with this Court his Notice of
16
     Voluntary Dismissal with Prejudice and the Court having reviewed same, now finds
17
     that this matter should be dismissed.
18
           IT IS THEREFORE ORDERED by this Court that the above cause of action
19
     is hereby dismissed, with prejudice.
20

21
     Dated: July 13, 2020
22
                                             ____________________________________
23                                           MICHAEL W. FITZGERALD
24
                                             United States District Judge

25

26

27

28
                                                1
